NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                SAMUEL M. JAMES,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                     AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2012-7129
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-2539, Judge Alan G. Lance Sr.
                ______________________

                 Decided: May 9, 2013
                ______________________

  SAMUEL M. JAMES, of King George, Virginia, pro se.

   CORINNE A. NIOSI, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and CLAUDIA BURKE, Assistant Director. Of counsel
on the brief were DAVID J. BARRANS, Deputy Assistant
2                               SAMUEL JAMES   v. SHINSEKI

General Counsel, and MARTIN J. SENDEK, Attorney, Unit-
ed States Department of Veterans Affairs, of Washington,
DC. Of counsel was MICHAEL J. TIMINSKI, Attorney.
                ______________________

    Before DYK, BRYSON, and REYNA, Circuit Judges.
PER CURIAM.
    Samuel M. James appeals from an order of the Court
of Appeals for Veterans Claims (“Veterans Court”) dis-
missing his appeal for lack of jurisdiction. Because Mr.
James has not identified any issues within our jurisdic-
tion, we dismiss his appeal.
                     BACKGROUND
    On August 10, 2011, Mr. James filed a notice of ap-
peal to the Veterans Court requesting appeal from a final
Board of Veterans’ Appeals (Board) decision dated April
12, 2011. The government responded that according to
the Board’s appeal tracking system, there was no final
Board decision for Mr. James on that date. It observed
that the Roanoke Regional Office of the Department of
Veterans Affairs had sent a letter to Senator Jim Webb
regarding Mr. James on that date, and conjectured that it
might be this letter that Mr. James was attempting to
appeal. Because there was no final Board decision from
which Mr. James could appeal, the government moved to
dismiss.
    On November 28, 2011, the Veterans Court ordered
Mr. James to identify the decision from which he was
appealing and to provide a copy of that decision. Mr.
James’ response did not identify any decision subject to
the Veterans Court’s jurisdiction. Accordingly, the court
dismissed the appeal for lack of jurisdiction.
    Subsequently, Mr. James filed a motion for reconsid-
eration. In this motion, Mr. James argued that on April
12, 2011, the Board denied his January 17, 2011 motion
 SAMUEL JAMES   v. SHINSEKI                              3
to reconsider a March 2004 decision that declined to
reverse a 2001 final decision. The Veterans Court denied
the motion for reconsideration, observing that a 2011
motion to reconsider could not toll the 120-day time to
appeal a decision from 2004 or 2001.
                        DISCUSSION
     This court has jurisdiction to review the validity of a
decision of the Veterans Court to decide “any challenge to
the validity of any statute or regulation or any interpreta-
tion thereof brought under this section, and to interpret
constitutional and statutory provisions, to the extent
presented and necessary to a decision.” 38 U.S.C. §
7292(c). Absent a constitutional issue, however, this court
may not review challenges to factual determinations or
challenges to the application of a law or regulation to
facts. 38 U.S.C. § 7292(d)(2).
    Mr. James identified one statute he claims was inter-
preted incorrectly: 10 U.S.C. § 1218. This statute deals
with claims for compensation upon release from the
military. But the Veterans Court’s decision did not men-
tion or rely upon this statute, and we are therefore with-
out jurisdiction to address it.
    The Veterans Court’s decision rests solely on its fac-
tual determination that Mr. James identified no final
decision from which he was appealing, thereby failing to
satisfy the requirement of 38 U.S.C. § 7266(a). Because
we do not have jurisdiction to review the Veterans Court’s
factual determinations or application of the law to facts,
we are also without jurisdiction to review the propriety of
its decision to dismiss the case. We have considered Mr.
James arguments and find them unpersuasive. Accord-
ingly, this appeal is
                       DISMISSED